Citation Nr: 1824537	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-36 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from August 2007 to March 2008 and from May 2009 to June 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the probative evidence of record demonstrates the Veteran's tinnitus was incurred during his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159 (2017).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Alternatively, continuity of symptomatology may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology under 38 C.F.R. § 3.303 (b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where a claimant asserts entitlement to a chronic condition but there is insufficient evidence of a chronic disease in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a), including organic diseases of the nervous system such as tinnitus.  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

The Veteran reported in a July 2012 statement that he experienced a continuous ringing/static noise in both ears, which he believed to be the result of exposure to firearms.   His DD Form 214s list his military occupational specialty (MOS) was that of an intelligence specialist.  Giving due consideration to the service department records and the lay evidence from the Veteran, the Board finds that this evidence is sufficient to support his contention of noise exposure from firearms during his active service.  See 38 U.S.C. § 1154(b) (2012).  Although the examiner in the October 2013 VA audiology examination found it was less likely than not that tinnitus was caused by or a result of military noise exposure, in the September 2013 VA examination of the shoulder, there is a notation that a review of the claims folder including audiology findings in the STRs reflected that the Veteran's MOS was intelligence, which is shown to have a "high probably" of noise exposure and that noise exposure was conceded, information presumably from VA's Duty Military Occupational Specialty (MOS) Noise Exposure Listing that was previously found at VA Adjudication Procedure Manual, M21-1.III.iv.4.B.4.e.  See also, September 2013 VA examination, p.12. 

The Board also observes the Veteran's report of noise exposure is competent and credible evidence of the Veteran's tinnitus began during active service and has continued since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Taken together, the Veteran's statements, his MOS and the likelihood of noise exposure in service at the very least places the evidence in a state of relative equipoise as to whether tinnitus was incurred during the Veteran's active service.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has a current diagnosis of tinnitus that had its onset during active service.  Accordingly, service connection for tinnitus is warranted.  38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2017); Walker, supra.  See also 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  





							(Continued on the next page)
	

	ORDER

Service connection for tinnitus is granted.  





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


